IN THE COURT OF APPEALS OF IOWA

                                  No. 13-1719
                           Filed November 13, 2014

IN THE MATTER OF THE ESTATE
OF ELIZABETH GAETA, Deceased.

And also Concerning
THE CHARLES GAETA REVOCABLE TRUST
and THE ELIZABETH GAETA REVOCABLE TRUST

CHARLES GAETA,
    Objector-Appellant,
and

PHILIPPA CLESTER and MICHAEL GAETA,
      Trustees/Executors-Cross-Appellants,
vs.

JOSEPH B. GAETA and ELIZABETH A. HACKETT,
     Objectors-Appellees.
________________________________________________________________

      Appeal from the Iowa District Court for Muscatine County, Paul L. Macek,

Judge.



      A son appeals and the trustees cross-appeal the district court’s ruling on

the final report and denial of the trustees’ application for discharge. REVERSED

AND REMANDED ON APPEAL; REVERSED IN PART AND AFFIRMED IN

PART ON CROSS-APPEAL.



      Roger A. Huddle of Weaver & Huddle, Wapello, for appellants.

      Patrick L. Woodward of McDonald, Woodward & Carlson, P.C.,

Davenport, for appellee Joseph B. Gaeta.
                                         2



      Rosalinda A. Eichelberger of Eichelberger Law Office, P.C., Muscatine, for

appellee Elizabeth Hackett.

      John E. Wunder of Wunder Law Office, Muscatine, and Robert M. Hogg of

Elderkin & Pirnie, P.L.C., for trustees/executors-cross-appellants.



      Heard by Mullins, P.J., and Bower and McDonald, JJ.
                                         3



BOWER, J.

       This appeal arises from the district court’s ruling on the final report of

trustees Charles Gaeta and Philippa Clester (the trustees) and the court’s denial

of the trustees’ application for discharge. On direct appeal, Charles Gaeta claims

the court erred in directing his share of the trust be reduced by the portion of the

life insurance proceeds he received. The trustees seek guidance on the

treatment of the insurance proceeds. On cross-appeal, the trustees raise three

issues. First, the trustees claim the court erred in requiring a more detailed

explanation of an arrangement the family created to provide care for their mother.

Second, the trustees ask us to reverse the court and award the trustees a fee

amounting to two percent of the trust estate. Third, the trustees object to the

court’s requirement the trust accounting must be presented using generally

acceptable accounting principles (GAAP).

       We find the language of the trust is ambiguous and extrinsic evidence

shows Charles should retain the proceeds from the life insurance policy, minus

the life insurance payments made by his parents. We find the record provides a

sufficient explanation for the arrangement the family created to provide care for

their mother, though the trustees should have placed the arrangement in writing.

We find the court’s decision awarding the trustees $20,000 in fees was not an

abuse of discretion. Finally, we find the issue concerning the accounting method

to be moot.
                                         4



I.     BACKGROUND FACTS AND PROCEEDINGS

       Elizabeth Gaeta (Betty) and her husband Charles Gaeta (Charlie)1 had

eight children and owned multiple assets including farmland and stock in a farm

corporation. The eight children are: Joseph B. Gaeta (Joe), Charles J. Gaeta

(Charles), Elizabeth A. Hackett (Elizabeth), Louis C. Gaeta (Louis), Vincent

Gaeta (Vincent), Michael Gaeta (Michael), Maria Collins (Maria), and Philippa

Clester (Philippa).

       Estate planning began in 1992 when Betty and Charlie executed mutual

wills. Codicils in June 2001 and January 2002 modified the wills. In July 2002,

Betty and Charlie hired an attorney to prepare reciprocal revocable trusts for

them both. These trusts were titled: the Revocable Trust Agreement of Charles

Gaeta Sr. and the Revocable Trust Agreement of Elizabeth Gaeta. A month later

on August 26, Charlie unexpectedly passed away. At the time of his death, not

all of his assets had been transferred into the trust, and therefore his estate was

probated.   Charlie’s will named Charles and Philippa as executors and they

served in that capacity. The estate was closed on January 23, 2004. Due to

Betty’s health problems from a stroke suffered in 2000 and Charlie’s untimely

death, Philippa and Michael began acting as trustees for Betty’s trust. Betty was

the primary beneficiary of the Charles Gaeta Revocable Trust and the Elizabeth

Gaeta Revocable Trust. Betty passed away on January 4, 2011.

       Joe filed an ex parte petition for probate on March 22, 2011, and

appointed himself executor of Betty’s estate, notwithstanding the fact Betty’s trust


1
  To avoid confusion, we will refer to Charles Gaeta, the father, by his nickname
“Charlie.” We will refer to Charles Gaeta, the son, by his name “Charles.”
                                            5



and will named Michael and Philippa as executors and trustees. On March 28,

Joe filed an application for appointment of trustees asking the court to appoint a

financial institution as the trustee of both the Charles Gaeta Revocable Trust and

the Elizabeth Gaeta Revocable Trust due to what he perceived as

mismanagement by his siblings.          Michael and Philippa responded by filing a

motion to replace Joe as the executors. A hearing was held on May 31, and an

order was filed on July 20. The court found no reason to remove Michael and

Philippa as trustees. The court also ordered Michael and Philippa to replace Joe

as executors.      Finally, the court ordered Joe to personally pay $1000 in

attorney’s fees due to the “baseless allegations” in his complaint.

       On November 16, 2012, Michael and Philippa filed a final report and

application for discharge of both the Charles Gaeta Revocable Trust and the

Elizabeth Gaeta Revocable Trust. They also sought to close Betty’s probate

estate as she did not have any remaining assets or liabilities. Joe, Elizabeth, and

Charles filed separate objections to the final report and accounting. 2

       A hearing on the final report and application for discharge was held on

May 8, 2013, and the court entered a ruling on July 15. The court declined to

approve the final report due to the report’s failure to “include specific and precise

valuations.” Because of this, the court found the report was only an “interim


2
  The objections relevant to this appeal are the following: Joe objected to the gifts made
by the trustees to themselves and others, to the accounting provided by the trustees,
and to the life insurance policy proceeds received by Charles. Elizabeth objected to the
insufficiency of the accounting, to the life insurance policy proceeds received by Charles,
and to the requested trustee fees. Charles noted he believed his parents wanted him to
retain the life insurance proceeds, but he would follow the methodology of the trustees in
the interest of resolving the matter; Charles objected to the estimate of certain fees in
the final report and suggested the final report be considered as a proposed distribution.
                                          6



report” and denied the application for discharge. The court also ruled on the

objections of Joe, Elizabeth, and Charles.

         On August 7, 2013, Michael and Philippa filed a motion to modify the

court’s findings and conclusions and enlarge or amend the ruling. The court

entered an order on September 24, denying the trustees’ request, except the

court allowed the trustees to only provide GAAP to the beneficiaries from the

date of Betty’s death, rather than from the creation of the trusts. From this order,

Charles appeals, and the trustees cross-appeal.

II.      STANDARD OF REVIEW

         Our review in appeals from rulings by the probate court on the denial of an

executor’s application to discharge and final report is de novo. In re Estate of

Bruene, 350 N.W.2d 209, 211 (Iowa Ct. App. 1984). We are not bound by the

findings of the trial court, but give them weight, especially when the credibility of

a witness is involved. Id. We also confine our review to those propositions

raised in support of reversal. In re Estate of Martin, 155 N.W.2d 401, 403 (Iowa

1968).     Probate proceedings concerning costs of estate administration are

equitable in nature. In re Estate of Wulf, 526 N.W.2d 154, 155–56 (Iowa 1994).

We accord the district court considerable discretion in taxing executor and

attorney fees to the estate.     Iowa Code § 633.3(8) (2013) (defining costs of

administration to include both attorney and executor fees); In re Estate of

Petersen, 570 N.W.2d 463, 465 (Iowa Ct. App. 1997).
                                         7



III.   ANALYSIS

       A.     Life Insurance Proceeds

       In 1990 and before the execution of their mutual wills, Charlie and Betty

purchased a life insurance policy on Betty’s life, which listed Charles as the

owner and beneficiary. The couple made payments on the policy through June

2002, at the rate of $6314 per year, for a total of $81,945.65 in payments. In

2004, Charles began making payments on the policy.          At the time of Betty’s

death, his payments totaled $38,967.86, and he received the payout from the

insurance policy worth $259,916. Language in Betty’s trust, which mirrors the

language in Charlie’s trust, included a provision regarding the disposition of the

life insurance policy on Betty’s life:

              Charles J. Gaeta Jr. is the owner of a life insurance policy at
       Farm Bureau on the life of Elizabeth Gaeta. If he has not switched
       the policy to name all of my children equally as beneficiaries, then
       his share of my estate shall be reduced by seven-eighths (7/8) of
       the value of the paid out policy or, in the alternative, if seven-
       eighths (7/8) of the paid out value of that policy is in excess of his
       share of my estate, said amount shall be in lieu of and shall be
       considered his share.

       In their final report, the trustees proposed Charles repay seven-eighths of

the premiums paid by Charlie and Betty by withholding $71,233.75 from

Charles’s share of the proposed distribution of the trust assets.

       The court found the language of the trust “unambiguous,” and since

Charles did not list the other beneficiaries’ names on the life insurance policy

insuring Betty’s life, his share of her estate had to be offset by seven-eighths of

the death benefit paid to him. Further, the court disagreed with the trustees and
                                         8



did not allow an offset of the premiums Charles paid, reasoning the trust did not

“provide for any offset or adjustment for insurance premiums” paid by Charles.

       On appeal, Charles claims the court erred in directing his share of the trust

be reduced by the portion of the life insurance policy proceeds he received. In

support of his claim, Charles notes a literal reading of the trust language would

require no reduction in his share of the trust estate. He claims the use of the

word “estate” refers solely to Betty’s probate estate, rather than her trust estate.

Betty’s probate estate has no significant assets. He asserts the words “Trust

Estate,” as used elsewhere3 in the trust document refer to the assets of the trust.

If Betty had intended to offset his share of the trust assets, Betty would have

used the words “Trust Estate” rather than “estate.” As Betty’s probate estate

contains nothing, Charles’s share should not be offset.       Additionally, Charles

points to the clear intent of Charlie and Betty, which shows they wanted Charles

to receive the life insurance proceeds to assist him in purchasing the farm. He

claims the testimony from the trial demonstrates his parents’ intent. He also

notes those statements were corroborated by the insurance agent who sold the

policy to Charlie and Betty. Finally, Charles asserts that it would make no sense

to deduct his share, given the provisions in the trust regarding his option to the

purchase the farm, and the fact he paid almost $39,000 on the insurance policy

only to receive a one-eighth share of $32,500.

       The trustees make a substantially similar argument, but urge this court to

find Charles is entitled to the insurance proceeds, offset by the premiums paid by


3
 Charles points to sections 2.01, 2.02, 3.01, 4.02, 4.03, and 6.04, which he claims
demonstrate the words “Trust Estate” are only intended to refer to the trust assets.
                                            9



his parents. The trustees support Charles’s conclusion the language of the trust

document is ambiguous, due to the “Trust Estate” versus “estate” discrepancy.

The ambiguity creates a need to look to other sources to find the intent of the

testators. Based on the clear intent of Charlie and Betty, as discerned from the

extrinsic evidence admitted at trial, the trustees believe Charlie should receive

the full proceeds of the life insurance policy.

       Joe and Elizabeth claim the court’s ruling on the insurance proceeds

should be upheld. They claim the language of the trust is unambiguous and

clearly shows the intent of Charlie and Betty. Joe and Elizabeth point to a few

factors, supported by “well-settled principles of interpretation,” they claim show

the trust is unambiguous.       First, they note the operative provision, 4.06, is

contained in article four, which is titled “Division of Trust Estate.” On its face, the

provisions of article four deal with trust assets. Second, looking at the trust as a

whole, the words “Trust Estate,” “trust estate,” and “estate” are used to refer to

assets in the trust.     Third, they claim the first provision of article four, “the

Trustees shall divide the balance of the trust estate as provided in this Article,” to

mean the language in 4.06 can only refer to the trust estate rather than the

probate estate. Finally,4 Joe and Elizabeth note extrinsic evidence should not be

considered because the trust is clear on its face. They claim, even if extrinsic




4
  Joe and Elizabeth also reference a loan that Charles purportedly took out on the life
insurance policy. They claim the only payments Charles made were to pay back the
loan, rather than to make payments on the life insurance policy. Joe and Elizabeth cite
no evidence to support the fact Charles took out this loan. No evidence submitted at trial
or contained in the record supports this assertion.
                                              10



evidence is used, that evidence does not support allowing Charles to receive the

proceeds from the insurance policy.

          Our task in this case is to construe the terms of the trust. To aid us in this

task we look to the well-settled principles governing trust interpretation.             The

polestar of our analysis is the rule that the testator’s intent must prevail.

Hollenbeck v. Gray, 185 N.W.2d 767, 769 (Iowa 1971). “[T]his intent, however,

must be derived from (a) all of the language contained within the four corners of

the [trust], (b) the scheme of distribution, (c) the surrounding circumstances at

the time of the [trust]’s execution and (d) the existing facts.” In re Rogers, 473

N.W.2d 36, 39 (Iowa 1991).               Courts should resort to technical rules of

construction only if ambiguous language in the trust creates uncertainty about the

maker’s intent.       Hollenbeck, 185 N.W.2d at 769.          In determining intent, the

question is not what the testator meant to say, but rather what is the meaning of

what the testator did say. Rogers, 473 N.W.2d at 39.

          The threshold question is whether the court was correct in determining the

plain language of the trust was clear. The interpretations of the language of the

trust posed by Charles, and by Joe and Elizabeth demonstrate the trust is

susceptible to opposing, yet reasonable interpretations. Therefore, we look to

extrinsic evidence to determine Betty’s intent. Betty and Charlie expressed their

intent to Michael,5 Philippa,6 and their insurance agent, Paul Carroll,7 who



5
    Michael testified:
         Okay. We took—we took the trust and we looked through it and were
         concerned about the issue of the life insurance. We tried to take all of our
         knowledge, all of our conversations with our parents and the insurance
         man and put it all together to decipher exactly what our folks wanted.
                                            11



created the policy. Based on the testimony presented at trial, Charlie and Betty

intended the insurance policy to provide enough cash for Charles to purchase the

farm, if he so desired. The insurance proceeds were also meant to provide

Charles with money so he could afford to retire. Charles worked on the farm his

entire life and, therefore, did not have a retirement plan to fall back on should the

farm sell after Charlie’s and Betty’s deaths. While the express terms of the trust

could have been written in a clearer fashion, the extrinsic evidence resolves the

ambiguity and shows Betty clearly intended Charles to receive the proceeds of

the life insurance policy, offset by the amount paid into the policy by Charlie and


        And our position is that the life insurance was taken out for Charles and
        he was to be the owner and the beneficiary. Now, it would make no
        sense to be an owner and beneficiary and be part of a life insurance
        policy that when the insured person is deceased you turn around and
        hand it all back. So there definitely was an agreement that Charles would
        get the payout. In my conversation with dad, dad told me that Charles
        was to get the payout, and he was to pay back the premiums.
6
  Philippa testified:
        The life insurance policy was to go to Charles so that if he wanted to buy
        the farm, he could buy the farm. If he wanted to use that for his
        retirement, because he spent his life on the farm, farming the farm, that’s
        what he could do. The money was to be for Charles. Charles paid the
        premiums; we did not pay the premiums. If Charles would pay back what
        dad paid, just like Vince is going to pay back, then we didn’t put any of
        our money in it, it would be Charles’ money. . . . My mom wanted
        everything the way she had it. The life insurance policy was to go to
        Charles, the assets to be divided among eight of us.
7
  Paul testified:
        As a career agent with Farm Bureau Life, we worked with a lot of Farm
        Bureau member families. Particularly a policy like this was considered by
        the parents for business transition. The dynamic is you have one or more
        siblings as part of the family farm operation, one or more siblings off the
        farm, and what happens is when both parents are gone, the off-farm heirs
        want their part of the estate that precipitates a farm sale. Oftentimes the
        on-farm heir is not in a position to make substantial cash payment
        because this happens when they're in their 50s and 60s. So to provide
        that person with liquidity and a down payment, we write a life insurance
        policy on the life of one of the two parents, in this case it was Betty, and
        that intention was to give Charles enough cash to be in a position to go to
        the bank and borrow the rest and buy out his siblings if he chose to.
                                       12



Betty. We reverse and remand for the entry of an order consistent with this

opinion.

      B.     Gifts Received for Betty’s Care

      After Betty suffered a stroke in 2000, she was unable to care for herself.

The children and Charlie held a meeting to decide whether Betty should continue

living at the family farm or in a nursing home. In the short term, they eventually

decided to use “hired help” and fill in when the help was unavailable. Ultimately,

upon the advice of their accountant, the entire family agreed upon a system

where the members of the family would be compensated at $10 per hour in gift

funds when providing care for their mother.         The family determined the

arrangement would allow their mother to stay in her home, save money, and

allow family members to spend time with her. Every sibling was aware of the

arrangement and seemed to be on board. Joe declined to assist in the gifts-for-

care arrangement because he was already caring for his mother-in-law and had

ongoing back problems.

      In his objection to the final report, Joe challenged the gifts-for-care

arrangement and characterized the gifting as “self-dealing” and a “breach of

fiduciary duty” by the trustees.   Joe specifically took issue with the fact the

trustees made disbursements in unequal amounts to the beneficiaries, to

themselves, and to individuals not named in the trust.      He questioned if the

trustees should have filed the proper tax documents to reflect the compensation

for services rendered. After considering Joe’s objection, the court determined

the trustees had failed to provide enough information about the arrangement and
                                          13



ordered the trustees to provide information on the payments and an explanation

why Joe was not treated equally.

       On cross-appeal, the trustees claim the district court erred by finding the

gifts given to seven of the eight siblings required additional explanation. They

believe the record shows the payments were gifts measured by the amount of

time the children cared for their mother. The gifting arrangement allowed the

children to spend time with their mother, while saving money on professional

home care. Joe failed to participate in the gifts-for-care arrangement and

therefore he did not receive any gifts.

       Joe claims the court was correct in its ruling. He further claims the gifts-

for-care arrangement resembles an employment scenario where the trustees

should have filed tax forms for the work performed.

       The “gifting arrangement” created to care for Betty is unique in Iowa law.

However, this gifting arrangement is not unheard of and is recognized as a way

to make it possible for family members to take time off of work to care for their

elderly parents, and to avoid the tax consequences of hiring a caregiver. See

Richard L. Kaplan, Federal Tax Policy and Family-Provided Care for Older

Adults, 25 Va. Tax Rev. 509, 528 (2005). Reviewing the record, we believe the

arrangement was meant to allow the family to conveniently provide care for their

mother. Joe conceded he was aware of the gifts-for-care arrangement, did not

object, and was given the opportunity to participate. The gifts never exceeded

the annual exclusion for tax purposes. We believe it is unnecessary for the

trustees to provide further information on the caregiving arrangement. We also
                                           14



note if the trustees had wished to avoid the confusion created by the gift-for-care

arrangement, they should have reduced the arrangement to a writing signed by

the participants. Accordingly, we reverse the district court on this cross-appeal

claim of the trustees.

       C.     Executor Fees

       The trustees claim the district court did not rely on substantial evidence

and abused its discretion by calculating executor fees at $20 per hour, instead of

awarding fees at the statutory maximum of two percent of the entire estate. The

trustees claim the court’s ruling fails for two reasons.         First, since this case

involved both the administration of an estate and a trust, the court should have

construed Iowa Code section 633.1978 (Compensation [of executor]) and Iowa

Code section 633A.41909 (Compensation of trustee) together. Second, the court

did not take into account all the hours the trustees spent working on the estate

not included in “their three month sampling or representation provided to the

court.” Conversely, Joe and Elizabeth ask us to uphold the court’s ruling due to

the fact the trustees spent most of their time dealing with the lower-value trust

assets and spent little time on the high-value trust assets.



8
  Iowa Code section 633.197 states:
       1. Personal representatives shall be allowed such reasonable fees as
       may be determined by the court for services rendered, but not in excess
       of the following commissions upon the gross assets of the estate listed in
       the probate inventory, which shall be received as full compensation for all
       ordinary services:
               ....
               c. For all sums over five thousand dollars, two percent.
9
  Iowa Code section 633A.4109 states:
       1. If the terms of the trust do not specify the trustee’s compensation, a
       trustee or cotrustee is entitled to compensation that is reasonable under
       the circumstances.
                                        15



       Iowa Code section 633A.4109 governs compensation for trustees,

although “considerable discretion is left to [the] trial court in the allowance or

nonallowance” of such fees. Bass v. Bass, 196 N.W.2d 433, 435 (Iowa 1972);

see also In re Woltersdorf, 124 N.W.2d 510, 511 (Iowa 1963) (“The matter of

fees for executors and trustees rests within the sound discretion of the trial

court.”); Restatement (Third) of Trusts § 38 cmt. c(1), at 150 (2003) (stating trial

courts have discretion in determining a trustee’s reasonable compensation).

Where, as in this case, “the terms of the trust do not specify the trustee’s

compensation, a trustee or cotrustee is entitled to compensation that is

reasonable under the circumstances.” Iowa Code § 633A.4109(1); Restatement

(Third) of Trusts § 38 cmt. c (1), at 150 (stating factors that may be considered

include local custom, trustee’s skill and experience, time devoted to trust duties,

amount and character of trust property, degree of difficulty, responsibility, and

risk assumed in administering the trust, including making discretionary

distributions, nature and costs of services rendered by others, and quality of the

trustee’s performance).

       The trustees presented an affidavit in support of their request for trustees’

fees, which equaled a total of 992.5 hours. On appeal the trustees request a

payment of $63,298.76, or two percent of the entire estate.

       While our review of this estate case is de novo, we afford the court

“considerable discretion” in the allocation of trustee fees.      Woltersdorf, 124

N.W.2d at 511; Petersen, 570 N.W.2d at 465.           The trustees both testified

concerning the payment of trustee fees.       Michael testified the hours he and
                                         16



Philippa submitted to the court evidencing the time spent on the trust business

were less than the amount they actually worked. He claimed Joe complicated

their administration of the trust by filing various lawsuits and generally impeding

their ability to deal with issues at Betty’s house. Michael further noted he took

time off from work to deal with trust business. He approximates his lost wages

total $23,000. Michael admitted he had no specialized skills or education that

would act to qualify him as a trustee. He also admitted over half of the trust

consisted of stock from Louis Gaeta Inc. and required little time to administer.

       Philippa also testified about her role as trustee.         She claimed she

deserved the requested fees due to the amount of time she had spent in court

and the hassle she had been put through in the administration of the trust. She

noted a bank would have charged more than the fees she requested and her

parents did not desire to have their affairs managed by a bank.

       The district court properly calculated the trustee fees at twenty dollars per

hour, which we believe is a fair and reasonable amount based on the

circumstances.    The most persuasive factors weighing against upsetting the

court’s ruling include: The trustees relative lack of skill and expertise, the time

devoted to potentially insignificant trust matters, the nature and cost of the

services rendered by the trustees’ attorney, and the quality of the trustees

performance. We wonder if considerable cost and time (and litigation) could

have been saved if a bank trustee had been used, rather than family members.

Accordingly, we affirm the district court on this cross-appeal claim of the trustees.
                                       17



      D.     GAAP Accounting

      The court ordered “[t]he trustees to provide the beneficiaries with annual

accountings according to generally accepted accounting principles for each year

subsequent to each settlors’ death.” On January 3, 2014, the trustees filed a

notice with the Muscatine County Court stating they had provided the heirs and

attorneys of record with GAAP accountings for the Elizabeth Gaeta Revocable

Trust and the Charles Gaeta Revocable Trust. In his brief, Joe concedes the

accountings were sufficient and no longer objects to the trustees’ accounting.

      “One familiar principle of judicial restraint is that courts do not decide

cases when the underlying controversy is moot.” Rhiner v. State, 703 N.W.2d

174, 176 (Iowa 2005); see also, e.g., Lalla v. Gilroy, 369 N.W.2d 431, 434 (Iowa

1985) (“A live dispute must ordinarily exist before a court will engage in an

interpretation of the law.”). “[O]ur test of mootness is whether an opinion would

be of force or effect in the underlying controversy.” Wengert v. Branstad, 474

N.W.2d 576, 578 (Iowa 1991). Here, the trustees have provided an accounting

meeting the requirements set by the court, and the objector has rescinded his

objection. A ruling on this issue would only result in an academic exercise and is

therefore moot.

IV.   CONCLUSION

      Upon our de novo review, we reverse the district court and find the

language of the trust is ambiguous and extrinsic evidence shows Charles should

retain the proceeds from the life insurance policy, minus the life insurance

premiums paid by Betty and Charlie. We also reverse the court and find the
                                       18



record provides a sufficient explanation for the arrangement the family created to

provide care for their mother, though the trustees should have placed the

arrangement in writing. We affirm the court on its decision to award the trustees

$20,000 in trustee fees.     Finally, we find the issue concerning the GAAP

accounting method to be moot.

      REVERSED AND REMANDED ON APPEAL; REVERSED IN PART AND

AFFIRMED IN PART ON CROSS-APPEAL.